Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/21/2019, 04/06/2020 & 08/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  The statement “have an sensing area of an interior….” should read “have a sensing area of an interior”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission pattern setter” in claims 1, 3-6 & 8 and “domain controller” in claims 19 & 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-15 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (US20080266169A1) in view of Lin (US20170276770A1).
Consider claim1, Akita discloses an apparatus for controlling a radar, the apparatus comprising (para 8 discloses radar device capable of detecting a target object by itself only in a range needed by a vehicle control system by changing the detection angle range depending on the distance):  a target detector configured to detect targets around a vehicle and classify the detected targets (para 9 discloses detecting a target object existing around the vehicle and measuring the relative position and the relative speed between the vehicle and the object (the measurement for example, will help differentiate a moving object from a non-moving object)); a transmission pattern setter configured to set a transmission pattern of transmission signals, based on at least one piece of detection distance information of the detected targets, detection location information, detection height information, or information on the number of detected targets (para 44 discloses the reception data of beams 1 to 13 is obtained for each range gate, and in step S102, a beam to be processed first is labeled number 1. Then, it is determined in S103 whether the beam being processed at present is a short distance beam. If it is determined in step S103 that the beam being processed is a short distance beam (beams 1 to 4, 10 to 13), the maximum range gate number for processing is set to 10 that corresponds to the boundary between the short distance region and the long distance region in steps 104. On the other hand, if it is determined in step S103 that the beam is not a short distance beam (beams 5 to 9), the maximum range gate number for processing is set to 20 in step S105. Para 44 also discloses beams to be used to detect the target object are selected depending on the distance, and therefore the detection angle range for the target object can be changed between the short distance region and the long distance region in a single radar device by itself without changing the hardware structure); 
Akita fails to disclose a transmission signal controller configured to select at least one array antenna from a plurality of array antennas according to the transmission pattern and radiate the transmission signals through the selected array antenna. 
However, Lin discloses a transmission signal controller configured to select at least one array antenna from a plurality of array antennas according to the transmission pattern and radiate the transmission signals through the selected array antenna (para 73 discloses processor 910 controlling radar system 100 to operate in the selected mode by utilizing a plurality of antennas (e . g . , antennas 110( 1 ) 110( 4 ) , 120( 1 ) - 120( 3 ) , 130( 1 ) - 130( 4 ) and 140 ) in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode . Each configuration of the plurality of configurations of the antennas may result in respective antenna characteristics . Each configuration of the plurality of configurations of the antennas may utilize a respective number of antennas of the plurality of antennas. Para 75 discloses process 1200 may involve processor 910 activating , for each mode of the plurality of modes , a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas).
It would have been obvious before the effective filing date of this application to have modified Akita to incorporate the teachings of Lin to specifically utilize certain antenna array as necessary based on the transmission pattern, for the benefit of consuming less power and improving performance.
Consider claim 2, Akima discloses the apparatus of claim 1, wherein the target detector classifies the detected targets into control targets for controlling the vehicle and peripheral targets according to a control mode of the vehicle (para 44 discloses the detection range for the target object can be formed in a necessary region in controlling the vehicle. Fig. 6 also discloses necessary detection region (i.e. where control targets are detected) and unnecessary detection region (i.e. where peripheral targets are detected)). 
Consider claim 3, Akima discloses the apparatus of claim 1, wherein the transmission pattern setter determines a maximum detection distance from detection distance information between each of the detected targets and the vehicle and sets a transmission pattern corresponding to the maximum detection distance (Fig. 10 discloses determining whether objects are in the short or long distance region and changing the beams of detection based on the region) 
Consider claim 4, Akita discloses the apparatus of claim 1, wherein the transmission pattern setter determines a maximum angle at which the detected targets are distributed from the vehicle, based on the detection location information and sets a transmission pattern corresponding to the maximum angle (para 38 discloses that in the short distance region, a wide detection angle range is necessary, and therefore all the beams 1 to 13 are used to detect the target object as shown in FIG.8. On the other hand, in the long distance region, a detection angle range as wide as that in the short distance region is not necessary, and therefore four beams each at both ends (hereinafter defined as “short distance beams') are not used to detect the target object and the target object is detected only with the five beams in the center as shown in FIG.9) .
Consider claim 6, Akita fails to disclose the apparatus of claim 1, wherein the transmission pattern setter sets a transmission pattern corresponding to the detection height information using the detection height information of the detected targets.  
However, Lin discloses wherein the transmission pattern setter sets a transmission pattern corresponding to the detection height information using the detection height information of the detected targets (para 70 discloses each of the multiple radar systems installed on automobile may operate in a plurality of modes to function as a multi-class radar to provide various horizontal field of views and elevational field of views (i.e. based on height of the target)).
It would have been obvious at the time of the effective date of the application to have modified Akita to incorporate the teachings of Lin to include varying the transmission pattern according to the height information, for the benefits of avoiding collision with stationary objects.
Claim 13 is rejected using the same rationale for the rejection of claim 1.
Claim 14 is rejected using the same rationale for the rejection of claim 3.
Consider claim 15, Akita discloses the method of claim 13, wherein setting the transmission pattern of transmission signals comprises periodically setting a reference transmission pattern in which each of a plurality of detection modes, which is divided according to a distance and an angle for detecting the targets, appears once according to a preset period (para 44 discloses the reception data of beams 1 to 13 is obtained for each range gate, and in step S102, a beam to be processed first is labeled number 1. Then, it is determined in S103 whether the beam being processed at present is a short distance beam. If it is determined in step S103 that the beam being processed is a short distance beam (beams 1 to 4, 10 to 13), the maximum range gate number for processing is set to 10 that corresponds to the boundary between the short distance region and the long distance region in steps 104. On the other hand, if it is determined in step S103 that the beam is not a short distance beam (beams 5 to 9), the maximum range gate number for processing is set to 20 in step S105. That is the beam pattern varies depending on whether it is a short distance region or long distance region). Para 46 discloses the detection range is divided into the two regions, the short distance region and the long distance region, but the range may be divided into a larger number as shown in FIG. 12. If, for example, the detection angle is changed for each range gate, an even more appropriate detection region can be formed).  
Consider claim 19, Akita discloses a system for controlling a radar, the system comprising (para 8 discloses radar device capable of detecting a target object by itself only in a range needed by a vehicle control system by changing the detection angle range depending on the distance):  at least one radar sensor mounted to a vehicle to have an sensing area of an interior or an exterior of the vehicle and configured to capture sensing data (para 9 discloses A radar device is provided in a vehicle to detect a target object existing around the vehicle and includes transmitting means for transmitting an electromagnetic wave as a transmission signal, receiving means for receiving the electromagnetic wave reflected from the target object as a reception signal. Fig. 1 discloses an ADC to convert the analog signal to digital signal (data)); 
Akita further discloses wherein the domain controller is configured to: detect targets around the vehicle using the sensing data and classify the detected targets (para 9 discloses detecting a target object existing around the vehicle and measuring the relative position and the relative speed between the vehicle and the object (the measurement for example, will differentiate a moving object from a non-moving object)).
Akita fails to disclose at least one driver assistance system controller 15mounted to the vehicle and configured to output a control signal for performing a driving assistance function; and a domain controller configured to process the sensing data and control the at least one driver assistance system controller
However, Lin discloses at least one driver assistance system controller mounted to the vehicle and configured to output a control signal for performing a driving assistance function (para 67 discloses Automobile 1000 may be a vehicle that can be operated in a manual mode and an autonomous mode. Still alternatively, automobile 1000 may be an autonomous vehicle that is fully automatic and does not require any manual operation (that is it has driving assistance capabilities). Para 68 discloses automobile 1000 may be equipped with a control system 1010 having a processor 1015 that controls one or more radar systems such as radar systems 1020, 1030 and 1040); and a domain controller configured to process the sensing data and control the at least one driver assistance system controller (para 31 discloses results of radar measurement over multiple frames/modes (time-interleaved) may be merged to provide a larger antenna array as well as multi-characteristic data to enhance signal and data processing. It is well known that driver assistance system operates based on the vehicle environment data). 
It would have been obvious at the time of the effective filing date of the application to have modified Akita to incorporate the teachings of Lin to include a driver assistance controller, for the benefits of ensuring the safety of the vehicle.
Akita also discloses a set a transmission pattern of transmission signals, based on at least one piece of detection distance information of the detected targets, detection location information, detection height information, or information on the number of detected targets (para 44 discloses the reception data of beams 1 to 13 is obtained for each range gate, and in step S102, a beam to be processed first is labeled number 1. Then, it is determined in S103 whether the beam being processed at present is a short distance beam. If it is determined in step S103 that the beam being processed is a short distance beam (beams 1 to 4, 10 to 13), the maximum range gate number for processing is set to 10 that corresponds to the boundary between the short distance region and the long distance region in steps 104. On the other hand, if it is determined in step S103 that the beam is not a short distance beam (beams 5 to 9), the maximum range gate number for processing is set to 20 in step S105. Para 44 also discloses beams to be used to detect the target object are selected depending on the distance, and therefore the detection angle range for the target object can be changed between the short distance region and the long distance region in a single radar device by itself without changing the hardware structure), 
Akita fails to disclose selecting at least one array antenna from a plurality of array antennas according to the transmission pattern and control the radar sensor to radiate the transmission signals through the selected array antenna 
However, Lin discloses selecting at least one array antenna from a plurality of array antennas according to the transmission pattern and control the radar sensor to radiate the transmission signals through the selected array antenna (para 73 discloses processor 910 controlling radar system 100 to operate in the selected mode by utilizing a plurality of antennas (e . g . , antennas 110( 1 ) 110( 4 ) , 120( 1 ) - 120( 3 ) , 130( 1 ) - 130( 4 ) and 140 ) in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode . Each configuration of the plurality of configurations of the antennas may result in respective antenna characteristics . Each configuration of the plurality of configurations of the antennas may utilize a respective number of antennas of the plurality of antennas. Para 75 discloses process 1200 may involve processor 910 activating , for each mode of the plurality of modes , a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas).  
It would have been obvious before the effective filing date of this application to have modified Akita to incorporate the teachings of Lin to specifically utilize certain antenna array as necessary based on the transmission pattern, for the benefit of consuming less power and improving performance.
Consider claim 20, Akita discloses the system of claim 19, wherein the domain controller sets the transmission pattern to have a plurality of detection modes divided according to at least one of a distance, a height, or an angle for detecting the targets (para 46 discloses the detection range is divided into the two regions, the short distance region and the long distance region, but the range may be divided into a larger number as shown in FIG. 12. If, for example, the detection angle is changed for each range gate, an even more appropriate detection region can be formed), 
Akita and Lin fail to disclose the transmission pattern is divided according to at least one of a sequence in which the plurality of detection modes are set or a frequency in which each of the plurality of detection modes is set.  
However, Kim discloses the transmission pattern is divided according to at least one of a sequence in which the plurality of detection modes are set or a frequency in which each of the plurality of detection modes is set (Fig. 3 discloses allocation of frequencies in both SRR mode and LRR mode).
It would have been obvious at the time of the effective date of the application to have modified Akita and Lin to incorporate the teachings of Kim to include that the detection modes are divided based on frequency, for the benefits of accurately identifying the detection zone where a target is detected
Claims are rejected under 35 U.S.C. 103 as being unpatentable over Akita (US20080266169A1) and Lin (US20170276770A1) in further in view of Hayase (US20110234448A1).
Consider claim 5, Akita and Lin fail to disclose the apparatus of claim 1, wherein the transmission pattern setter compares the number of detected targets with preset reference number and sets a transmission pattern based on the comparison result.  
However, Hayase discloses the transmission pattern setter compares the number of detected targets with preset reference number and sets a transmission pattern based on the comparison result (para 208 discloses the number of short-distance range gates and the number of the long-distance range gates may be changed according to the number of detected targets. Changing between long and short range gates based on number of detected targets would imply that a reference is being used).
It would have been obvious before the effective filing date of the application to have modified Akita and Lin to incorporate the teachings of Hayase to include changing the transmission pattern based on number of detected targets, for the benefits of precisely detecting the objects regardless of their quantities in both the short and long range detection areas.
Claims 7-11 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (US20080266169A1) and Lin (US20170276770A1) in further in view of Kim (US8902103 ).
Consider claim 7, While Akita discloses the apparatus of claim 1, wherein the transmission pattern is set to comprise a plurality of detection modes divided according to a distance and an angle for detecting the targets (para 46 discloses the detection range is divided into the two regions, the short distance region and the long distance region, but the range may be divided into a larger number as shown in FIG. 12. If, for example, the detection angle is changed for each range gate, an even more appropriate detection region can be formed), 
Akita and Lin fail to disclose that the plurality of detection modes is divided, based on at least one of a sequence in which the plurality of detection modes is set or a frequency in which each of the plurality of detection modes is set. 
However, Kim discloses detection modes is divided, based on at least one of a sequence in which the plurality of detection modes is set or a frequency in which each of the plurality of detection modes is set (Fig. 3 discloses allocation of frequencies in both SRR mode and LRR mode).
It would have been obvious at the time of the effective date of the application to have modified Akita and Lin to incorporate the teachings of Kim to include that the detection modes are divided based on frequency, for the benefits of accurately identifying the detection zone where a target is detected.
Consider claim 8, Akita discloses the apparatus of claim 7, wherein the transmission pattern setter periodically sets a reference transmission pattern in which each of the plurality of detection modes appears once according to a preset period (para 44 discloses the reception data of beams 1 to 13 is obtained for each range gate, and in step S102, a beam to be processed first is labeled number 1. Then, it is determined in S103 whether the beam being processed at present is a short distance beam. If it is determined in step S103 that the beam being processed is a short distance beam (beams 1 to 4, 10 to 13), the maximum range gate number for processing is set to 10 that corresponds to the boundary between the short distance region and the long distance region in steps 104. On the other hand, if it is determined in step S103 that the beam is not a short distance beam (beams 5 to 9), the maximum range gate number for processing is set to 20 in step S105. That is the beam pattern varies depending on whether it is a short distance region or long distance region).
Consider claim 9, Akita fails to disclose the apparatus of claim 7, wherein the transmission signal controller determines the number of array antennas through which the transmission signals are radiated according to each of the detection modes.  
However, Lin discloses wherein the transmission signal controller determines the number of array antennas through which the transmission signals are radiated according to each of the detection modes (para 73 discloses processor 910 controlling radar system 100 to operate in the selected mode by utilizing a plurality of antennas (e . g . , antennas 110( 1 ) 110( 4 ) , 120( 1 ) - 120( 3 ) , 130( 1 ) - 130( 4 ) and 140 ) in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode . Each configuration of the plurality of configurations of the antennas may result in respective antenna characteristics . Each configuration of the plurality of configurations of the antennas may utilize a respective number of antennas of the plurality of antennas. Para 75 discloses process 1200 may involve processor 910 activating , for each mode of the plurality of modes , a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas).
It would have been obvious before the effective filing date of this application to have modified Akita to incorporate the teachings of Lin to specifically utilize certain antenna array as necessary according to the detection modes, for the benefit of consuming less power and improving performance.
Consider claim 10, Akita fails to disclose the apparatus of claim 7, wherein the transmission signal controller determines the number of array antennas according to the detection modes included in the transmission pattern and selects an index of the array antenna according to the detection location information of the targets. 
However, Lin discloses the apparatus of claim 7, wherein the transmission signal controller determines the number of array antennas according to the detection modes included in the transmission pattern and selects an index of the array antenna according to the detection location information of the targets (para 73 discloses processor 910 controlling radar system 100 to operate in the selected mode by utilizing a plurality of antennas (e . g . , antennas 110( 1 ) 110( 4 ) , 120( 1 ) - 120( 3 ) , 130( 1 ) - 130( 4 ) and 140 ) in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode . Each configuration of the plurality of configurations of the antennas may result in respective antenna characteristics . Each configuration of the plurality of configurations of the antennas may utilize a respective number of antennas of the plurality of antennas. Para 75 discloses process 1200 may involve processor 910 activating , for each mode of the plurality of modes , a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas. The modes are equivalent to the detection modes (otherwise location information) as disclosed in para 51).
It would have been obvious before the effective filing date of this application to have modified Akita to incorporate the teachings of Lin to specifically utilize certain antenna array as necessary according to the detection modes, for the benefit of consuming less power and improving performance. 
Consider claim 11, While Akita discloses wherein the transmission pattern is set to comprise all of a plurality of detection modes divided according to a transmission angle for detecting the targets (para 46 discloses the detection range is divided into the two regions, the short distance region and the long distance region, but the range may be divided into a larger number as shown in FIG. 12. If, for example, the detection angle is changed for each range gate, an even more appropriate detection region can be formed).
Akita and Lin fail to disclose that the plurality of detection modes is divided, based on at least one of a sequence in which the plurality of detection modes is set or a frequency in which each of the plurality of detection modes is set. 
However, Kim discloses detection modes is divided, based on at least one of a sequence in which the plurality of detection modes is set or a frequency in which each of the plurality of detection modes is set (Fig. 3 discloses allocation of frequencies in both SRR mode and LRR mode).
It would have been obvious at the time of the effective date of the application to have modified Akita and Lin to incorporate the teachings of Kim to include that the detection modes are divided based on frequency, for the benefits of accurately identifying the detection zone where a target is detected.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 9.  
Claim 17 is rejected using the same rationale that was used for the rejection of claim 11.  
Claims 12 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (US20080266169A1), Lin (US20170276770A1) and Kim (US8902103 ) in further in view of Lim (KR20180060341A).
Consider claim 12, Akita fails to discloses the apparatus of claim 11, wherein the transmission signal controller selects array antenna indexes through which the transmission signals are radiated according to each of the detection modes, and the array antennas are disposed to have different heights in a direction perpendicular to the ground.  
However, Lin discloses wherein the transmission signal controller selects array antenna indexes through which the transmission signals are radiated according to each of the detection modes (para 73 discloses processor 910 controlling radar system 100 to operate in the selected mode by utilizing a plurality of antennas (e . g . , antennas 110( 1 ) 110( 4 ) , 120( 1 ) - 120( 3 ) , 130( 1 ) - 130( 4 ) and 140 ) in a respective configuration of a plurality of configurations of the antennas which corresponds to the selected mode . Each configuration of the plurality of configurations of the antennas may result in respective antenna characteristics . Each configuration of the plurality of configurations of the antennas may utilize a respective number of antennas of the plurality of antennas. Para 75 discloses process 1200 may involve processor 910 activating , for each mode of the plurality of modes , a respective first number of transmitters to transmit radar signals through a first subset of one or more antennas of the plurality of antennas having the respective first number of antennas). 
It would have been obvious before the effective filing date of this application to have modified Akita to incorporate the teachings of Lin to specifically utilize certain antenna array as necessary based on the transmission pattern, for the benefit of consuming less power and improving performance.
Akita and Lin fail to disclose the array antennas are disposed to have different heights in a direction perpendicular to the ground.
However, Lim discloses the array antennas are disposed to have different heights in a direction perpendicular to the ground (page 5 discloses the transmission antenna includes three transmission antennas extending in a first direction perpendicular to the ground, and having different front-end positions).
It would have been obvious at the time of effective filing date of the application to have modified Akita, Lin and Kim to incorporate the array antenna as disclosed by Lim, for the benefits of developing a radar device capable of detecting both the long / medium range and the short range at the same time and capable of reducing the size of the radar device while maintaining a high resolution of the angular resolution.
Claim 18 is rejected using the same rationale that was used for the rejection of claim 12.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648